Citation Nr: 1618875	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-21 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar spine strain, rated as 10 percent disabling prior to October 7, 2011, and as 20 percent disabling thereafter.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1989 to April 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In her August 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans' Law Judge at the RO.  A hearing was scheduled for September 2015, but the Veteran subsequently canceled her hearing request.  Thus, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This case was before the Board in December 2015, when it was remanded for additional development.  The case is once again before the Board. 

The Board recognizes that the issue of entitlement to a TDIU was denied by the Agency of Original Jurisdiction (AOJ) in a March 2014 rating decision.  However, the claim for a TDIU remains in appellate status as it is part and parcel of the Veteran's claim for a higher initial rating for her lumbar strain.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 7, 2011, the Veteran's lumbar strain was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

2.  From October 7, 2011, the Veteran's lumbar strain was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.


CONCLUSIONS OF LAW

1.  Prior to October 7, 2011, the criteria for an evaluation in excess of 10 percent for a lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  From October 7, 2011, the criteria for an evaluation in excess of 20 percent for a lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment, VA treatment records, and VA vocational rehabilitation records are on file, as are her VA examination reports. Moreover, the Board finds that the examination reports are adequate for rating purposes as the examiner reviewed the record and made relevant findings regarding the severity of the Veteran's low back disability.

The Board also notes that the actions requested in the December 2015 remand have been undertaken.  Additional VA treatment records were obtained in December 2015 and February 2016, and the Veteran was provided an adequate VA spine examination in February 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2015).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's lumbar strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2015).

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Throughout the pendency of the appeal, the Veteran's lumbar strain has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  A July 2010 rating decision granted service connection for the Veteran's lumbar strain and assigned an initial 10 percent rating, effective May 1, 2010.  In a February 2016 rating decision, the RO increased the Veteran's rating to 20 percent disabling, effective October 7, 2011.  The Veteran seeks a rating in excess of 10 percent prior to October 7, 2011, and in excess of 20 percent thereafter.

The Veteran was afforded a VA examination in December 2009.  The Veteran reported she experienced stiffness, muscle spasms, weakness, and decreased motion.  The Veteran described her back pain as moderate and localized low back pain, which occurs approximately once per week and lasts for a day.  She also denied fatigue, paresthesia, and numbness.  Her pain was exacerbated by physical activity and was relieved with rest and over-the-counter medication.  She reported that she was able to function without medication.  She reported flare-ups characterized by limited movement to the left, pain, locking, and limitation of movement to the right, left, and forward.  The Veteran endorsed bladder problems, specifically urinary urgency, and needing to urinate approximately every two hours during the day and every 1.5 hours at night.  She denied incontinence and urinary retention.  The Veteran denied ever needing surgery, hospitalizations, or being incapacitated due to her back symptoms during the past 12 months.  She denied any overall functional impairment stemming from her lumbar condition, and the examiner noted that the Veteran was able to perform activities of daily living with the exception of gardening or pushing a lawnmower because those activities placed too much strain on her lower back.

Physical examination revealed no evidence of radiating pain on movement, muscle spasm, muscle weakness, loss of muscle tone, atrophy, or tenderness.  The Veteran had guarding of movement, which the examiner described as flexion, but indicated that it did not produce an abnormal gait.  Straight leg raising tests were negative bilaterally, as was Lasegue's sign.  Range of motion of the thoracolumbar spine revealed flexion to 85 degrees, with pain beginning at 70 degrees; extension to 20 degrees, with pain beginning at 15 degrees; bilateral flexion and bilateral rotation to 30 degrees, without pain.  Following repetitive motion, there was no additional loss of joint function due to pain, fatigue, or lack of endurance or coordination.  Motor strength, sensory, and reflex testing were within normal limits.  X-rays performed in association with the examination revealed good spinal alignment throughout the lumbar spine with disc spaces preserved and vertebral body height maintained.  The impression was a negative lumbar spine imaging.  The examiner diagnosed the Veteran with a lumbar strain characterized by subjective pain and objective decreased motion.

An October 2010 MRI report revealed mild multilevel degenerative changes without significant spinal cord or neural foramina narrowing.  The Veteran was advised that surgery was not indicated at this time and instructed to continue on her current medications. 

In her April 2011 notice of disagreement the Veteran noted that she had been informed by her VA doctor that her lumbar strain had progressed into degenerative disc disease with multi-level spinal cord changes.  She also reported that she had been prescribed cyclobenzaprine for her back pain and instructed to take it at bedtime because it could cause drowsiness.  The Veteran asserted that because of her changed diagnosis and severe pain, her back condition warranted a higher rating. 

VA treatment records from May 2010 through October 2011 noted that the Veteran had intermittent back pain.  She reported that sometimes it was aggravated by sleeping and lifting.  The Veteran reported that she slept with a pillow between her legs due to back pain.  She reported that she treated her back pain with Ibuprofen in the past.  Upon examination, reflex testing was within normal limits and central nerves 2-12 were intact, and her spine was intermittently tender to palpation.  Straight leg raising tests were consistently negative.  In December 2010, the Veteran was prescribed Flexeril as needed for muscle spasm, in addition to her current prescription for Ibuprofen.  

On her August 2012 VA Form 9, the Veteran reported that she experienced very severe muscle spasms for which she was prescribed medication. 

A September 2012 VA treatment record noted that the Veteran had occasional lumbar spine spasms, which she treated with Flexeril.  An April 2013 treatment record noted that the Veteran reported burning, throbbing, midline back pain that radiated into her right buttocks.  She also reported that she had episodes where her back "goes out on her."  She noted that Flexeril and Ibuprofen provided some symptom relief.  She denied a history of back injections, back surgery, leg pain, weakness, or numbness.  Upon examination, she had tenderness and pain with palpation along her right side sacroiliac joint (SI), but no pain along her gluteus, trochanteric bursa, or Iliotibial band.  Upon testing, the Veteran had decreased lumbar spine motion in all planes; specific findings were not recorded.  Muscle strength, reflex, and sensory examination were within normal limits.  The Veteran was assessed with mild multilevel degenerative joint disease and right side SI joint pain.  A March 2013 record noted that the Veteran's chronic low back pain was getting worse, and that she was still taking Ibuprofen and Flexeril.  Upon examination, she had minor tenderness to palpation, straight leg raising was negative, and reflex examination was within normal limits.  

A September 2013 VA treatment record noted that the Veteran had intermittent low back pain.  Her spine was not tender on examination.  She was assessed with stable low back pain. 

The Board has also reviewed the Veteran's VA vocational and rehabilitation records.  An August 2013 counseling record noted that the Veteran walked with the assistance of a stability device or cane.  On her August 2013 rehabilitation need inventory form the Veteran reported that sometimes her lumbar spine disability resulted in locking, intense pain, and muscle spasms.  A November 2014 employment handicap worksheet indicated that due to her lumbar strain the Veteran had problems with prolonged standing, heavy lifting, and that sleeping sometimes aggravated her pain.

A June 2014 VA treatment record noted that the Veteran reported ongoing chronic back pain that she rated as 4 out of 10, which interfered with her daily activities.  Upon physical examination there was no evidence of overt back deformities, muscle strength testing was within normal limits, and neurologic examination was negative for weakness, paresthesia, or balance impairment.  A February 2015 VA treatment record noted that the Veteran was still having problems with her back and some mornings had to roll out of bed to get up in the morning.  The Veteran reported that she occasionally took Flexeril but did not do so often because of its sedating effects.  Physical examination was unremarkable and the Veteran was noted to have normal sensation.  

The Veteran was afforded a VA examination in February 2016.  The Veteran reported ongoing low back pain and muscle spasm.  She endorsed occasional flare-ups during which her back locked up, she experienced low back spasm, and needed to sleep with a pillow between her knees because she was unable to lay flat on her back.  She noted that her flare-ups occurred spontaneously and were not precipitated by any specific activity.  She reported that during flare ups she had difficulty with: bending, standing more than 30 minutes, walking more than a quarter mile, sitting more than 30 minutes, getting up out of bed, and sexual activity.  The examiner noted that the Veteran treated her lumbar spine condition with Flexeril and Ibuprofen as needed, with a fair response.

Range of motion of the thoracolumbar spine revealed flexion to 60 degrees; extension to 30 degrees; and bilateral flexion and bilateral rotation to 25 degrees.  The examiner noted that the Veteran had pain throughout range of motion and that it caused functional loss in the form of decreased motion.  The Veteran was able to perform repetitive use testing without any additional loss.  The examiner noted the Veteran's report that pain, fatigue, weakness, lack of endurance, and incoordination significantly limited her functional ability during flare ups and the examiner opined that the examination was neither consistent nor inconsistent with the Veteran's report.  The examiner noted that he could not quantify the Veteran's additional limitations during flare ups in terms of range of motion because the Veteran was not presently experiencing a flare up during the examination.  Upon physical examination, the Veteran did not have any muscle spasm or guarding, but was noted to have localized tenderness not severe enough to result in abnormal gait or spinal contour.  The Veteran denied any use of assistive devices as a normal mode of locomotion.  Motor strength, sensory, and reflex testing were within normal limits.  There was no evidence of muscle atrophy, radicular pain, ankyloses, or any neurologic abnormality, such as bowel or bladder problems, related to the Veteran's lumbar spine disability.  The examiner indicated that the Veteran did not have IVDS of the lumbar spine.  The examiner diagnosed the Veteran with mild degenerative joint disease (DJD) of the lumbar spine with lumbar strain.  The examiner opined that the condition did not impact the Veteran's ability to work.

After considering all the evidence of record, the Board finds that a rating in excess 10 percent is not warranted at any time prior to October 7, 2011, and a rating in excess of 20 percent is not warranted thereafter.  While the Veteran has had decreased range of motion throughout the pendency of the appeal, prior to October 7, 2011, there is no evidence of thoracolumbar forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  At no time during the pendency of the appeal has there been evidence of forward flexion of the thoracolumbar of 30 degrees or less, or ankylosis of the entire spine thoracolumbar spine.  

The Board has also considered whether a higher rating is warranted for incapacitating episodes under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  However, the February 2016 VA examination report indicated that the Veteran does not suffer from IVDS.  Additionally, while the Veteran reported trouble getting out of bed, there is no medical evidence of record showing incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician.  Accordingly, a rating under the IVDS Formula is not applicable.

Lastly, the Board has considered whether a separate rating was warranted for neurological manifestations.  The Board is cognizant of the December 2009 VA examination noting the Veteran's reports of urinary urgency and increased frequency, as well as the April 2013 VA treatment record noting the Veteran's report of pain that radiates into her right buttocks.  However, those symptoms have not been related to the Veteran's service-connected lumbar strain.  With regard to the Veteran's urinary symptoms, the December 2009 examiner noted the Veteran's reports but did not opine whether those symptoms were attributable to the Veteran's service-connected lumbar spine disability.  However, the February 2016 examiner affirmatively stated that the Veteran did not have any neurologic abnormalities or findings, such as bowel or bladder problems, related to her lumbar spine disability.  With regard to the Veteran's report of radiating pain the Veteran's sensory examinations have consistently been within normal limits.  While the April 2013 VA treatment record assessed the Veteran with SI joint pain, she was not diagnosed with radiculopathy.  Moreover, the February 2016 examiner indicated that the Veteran did not have any signs or symptoms of radiculopathy. 


Accordingly, even considering the Veteran's reports of bladder problems and radiating pain, the Board affords greater probative weight to the objective medical findings in the Veteran's treatment records and VA examination reports than it does to the symptoms subjectively reported by the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Thus, for the entire period on appeal, a separate rating for neurological manifestations is not warranted.

Further, the Board has considered whether additional compensation is warranted for functional loss. The Veteran is currently being compensated for limitation of motion caused by pain, thus, no additional compensation can be awarded for this factor. As for other functional loss, the evidence does not indicate that the Veteran has additional functional loss due to weakness, fatigability, or incoordination. While she has reported limitations during flare ups with standing more than 30 minutes, walking more than a quarter mile, sitting more than 30 minutes, and getting up out of bed, the Board does not find these symptoms translate into limitation of motion sufficient to warrant additional compensation.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015). Moreover, to the extent that the vocational rehabilitation records show that she used an assistive device at times, no such device was documented before or after this notation, so that there is no consistent evidence that an assistive device is required. 

Extraschedular Consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual disability basis, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on more severe limitation of motion, ankylosis, incapacitating episodes, and neurological impairment.  

The Board acknowledges that the February 2016 VA examination report indicated that the Veteran had difficulty with sexual activity.  With regard to sexual difficulty, the General Rating Formula for the Veteran's lumbar spine disability contemplates symptoms such as pain, locking, and decreased range of motion that interfere with and causes difficulty with activities of daily living, such as intercourse.  Accordingly, the Board finds that the rating criterion reasonably describes the Veteran's disability picture and symptomatology.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to October 7, 2010, and in excess of 20 percent thereafter, for lumbosacral strain, is denied.


REMAND

After reviewing the record, the Board finds that additional development is required prior to adjudication of the Veteran's TDIU claim.  

On her April 2013 VA Form 21-8940, the Veteran reported that her sleep apnea, mental disorder, knee, and back disabilities prevented her from securing or following a substantially gainful occupation since her discharge from active service.  
VA treatment records subsequent to the Veteran's most recent VA psychiatric examination indicate that the Veteran's psychiatric symptoms may have worsened and at present may result in more occupational impairment than noted in the March 2014 examination report.  Specifically, a June 2014 VA treatment indicated that the Veteran's depression had worsened over the last six months and that she was no also experiencing frequent anger with thoughts of physical violence against others.  It was noted that these symptoms had not been typical of the Veteran's psychiatric symptoms and had only recently emerged as an issue.  

Additionally, a January 2016 VA treatment record indicated that the Veteran now experienced flare-ups of her service-connected bilateral pes planus with plantar fasciitis.  While the Veteran has not specifically asserted that her service-connected foot disabilities render her unemployable, as the record indicates these disabilities may impact her ability to engage in physical employment the matter is reasonably raised by the record.  The most recent VA examination assessing the functional impairment caused by the Veteran's service-connected foot disability was in December 2009, at which time the Veteran denied experiencing any overall functional impairment from her foot disability.  As the current examination reports may not accurately depict the functional impairment caused by the Veteran's service-connected depression and foot disability, the Board finds that a VA vocational assessment is necessary prior to adjudicating the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran from February 2016 to present.  All attempts to obtain these records must be documented in the claims file.

2.  Request that the Veteran provide the names and addresses of any and all private treatment she has received for her service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding records with the claims file.

3.  Afford the Veteran a vocational assessment to ascertain and evaluate the functional impact of the Veteran's service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted and all clinical findings must be reported in detail.  

The clinician is requested to detail the impact of the Veteran's service-connected disabilities (obstructive sleep apnea, major depressive disorder, total abdominal hysterectomy, lumbar strain, status postoperative right knee meniscectomy with degenerative changes, left shoulder strain, right and left lower extremity varicose veins, hiatal hernia with gastroesophageal reflux disease, bilateral pes planus with plantar fasciitis, sinusitis, status postoperative total hysterectomy scar, and tension headaches) on her day-to-day functioning and ability to gain and maintain a substantially gainful occupation.  When addressing the Veteran's functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The vocational specialist must provide opinions as to the functional impairments caused by the Veteran's service-connected disabilities on her ability to perform sedentary and physical tasks, consistent with her education and occupational experience, irrespective of age and any nonservice-connected disorders.

4.  Finally, after conducting any other development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


